Me. Chief Justice Neil
delivered the opinion of the Court.
The hill was filed for the purpose of having declared unconstitutional chapter 98, Acts of 1913, First Estra Session. Several grounds are alleged, hut we shall consider only one of them. This ground is that the act was not within the governor’s call.
The act is entitled:
“An act to regulate the operation and condition of turnpike roads in counties having a population of not less than 40,450 inhabitants nor more than 40’,475 inhabitants according to the federal census of 1910 or .any subsequent federal census.”
The act falls fairly within the title.
The governor’s call was very long, embracing a large ■number of subjects. Of these our attention has been drawn by counsel to the following, only, as having any bearing on the question, viz.:
“74. Road law for Maury county.”
“76. To amend the act creating a turnpike commission for Maury county.”
■ “3. The following measures designed to strengthen the hands of the people, and the courts in the enforcement of the criminal laws. First, An act to define and more effectively provide for the abatement of public nuisances, particularly any business occupation, practice, or device, forbidden by the laws of the State.”
*269It is manifest the act does not fall within any of the foregoing. It is true that the description hy population fits Manry county, hut the expression “Road law for Maury county” has no relation to an act for regulating turnpikes. The term “road law” has, by our statutes, acquired a well-known meaning applicable only to the general road system of a county. As to No. 76, it was not possible to “amend the act creating a turnpike commission for Maury county,” for the reason that there was never any such act in existence. As to No. 3, and the subhead first thereunder, in the light of the current history of the State, as well as the specific language used, there can he no doubt that this referred to certain well-known public nuisances having no relation to turnpikes, and we are unable to perceive how the language quoted could have any bearing on the regulation of turnpikes. It is suggested that turnpikes badly out of repair are nuisances, and that from this standpoint the language may be held applicable. We think this is too remote. State, ex rel., v. Woollen, 128 Tenn., 456, 161 S. W., 1006.
It results that the demurrer must be overruled, the decree of the chancellor dismissed, and the cause remanded to the chancery court of Maury county for further proceedings. The defendants will pay the costs of this court and of the chancery court accrued up to this time.